Exhibit 10.3

 



AMENDMENT

 

TO

 

EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”) is made as of April 8,
2020, by and among GL Brands, Inc., a Nevada corporation (the “Company”) and
Alex Frias (the “Employee”).

 

WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement, dated as of May 31, 2019, and amended November 18, 2019 (the
“Agreement”);

 

WHEREAS, the parties desire to now amend certain of the terms of the Employee
Agreement on the terms set forth herein; and

 

NOW, THEREFORE, the Company and the Employee hereby agree as follows:

 

1.               Capitalized Terms. Capitalized terms used but not defined
herein shall have the meanings given to them in the Agreement.

 

2.               Amendment. The Agreement is hereby amended to reduce the Base
Salary from $150,000 to $130,000.

 

3.               Agreement. Except as modified by this Amendment, the Agreement
shall remain unchanged and in full force and effect.

 

4.               Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Texas, without
giving effect to the principles of conflicts of law.

 

5.               Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same instrument.

 

 

 

 

[Signature page follows]

 

 



 1 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first written above.

 



   



THE COMPANY:

 

GL Brands, Inc.

 

By: /s/ Carlos Frias
       Name: Carlos Frias
       Title: CEO

 

THE EMPLOYEE:

 

Alex Frias

 

By: /s/ Alex Frias
       Individually

 

 

 

 

 

 

 

 



[Signature Page to Amendment to Employment Agreement]

 



 2 

 

